 
Exhibit 10.1

AMENDMENT AGREEMENT NO. 4 dated as of February 15, 2013 (this “Amendment”), with
respect to the Fifth Amended and Restated Credit Agreement dated as of March 4,
2010, as amended by Amendment Agreement No. 1, dated as of May 26, 2010, as
further amended by Amendment Agreement No. 2, dated as of May 2, 2011, as
further amended by Amendment Agreement No. 3, dated as of December 15, 2011 (as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among REGENCY GAS SERVICES LP, a Delaware
limited partnership, REGENCY ENERGY PARTNERS LP, a Delaware limited partnership,
the Subsidiary Guarantors, the Lenders, WELLS FARGO BANK, N.A. (as successor to
Wachovia Bank, National Association), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), WELLS FARGO BANK,
N.A. and Bank of America, as issuing banks (each in such capacity, the “Issuing
Bank”), WELLS FARGO BANK, N.A. (as successor to Wachovia Bank, National
Association) as swingline lender (in such capacity, the “Swingline Lender”), and
the other arrangers and agents party thereto.
 
A.           Borrower has requested that the Administrative Agent and Required
Lenders amend certain provisions of the Credit Agreement as set forth herein.
 
B.           The Administrative Agent and Required Lenders are willing so to
agree to such amendments to the Credit Agreement pursuant to the terms and
subject to the conditions set forth herein.
 
C.           Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.
 
In consideration of the premises and the agreements, provisions and covenants
contained herein, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:
 
SECTION 1. Amendments to the Credit Agreement.
 
(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:
 
(i)  
“Amendment No. 4” shall mean Amendment No. 4 to Fifth Amended and Restated
Credit Agreement, which amends this Agreement, dated as of February 15, 2013,
among Borrower, the Administrative Agent, the Collateral Agent and the Required
Lenders.

 
(ii)  
“Amendment No. 4 Effective Date” shall mean February 15, 2013.

 
(iii)  
“LDH Projects” shall mean (x) the Lone Star West Texas Gateway NGL Pipeline,
extending from Winkler County in West Texas to Energy Transfer Partners, L.P.’s
Jackson County processing plant in Jackson County, Texas, which has an initial
capacity of approximately 209,000 barrels per day owned by Lone Star NGL LLC and
(y) the 100,000 barrels per day natural gas liquids (NGL) fractionation facility
owned by Lone Star NGL LLC and located at Mont Belvieu, Texas, known as
“Fractionator I”.

 
(iv)  
“Ranch Joint Venture Project” shall mean a 100 MMcf/d cryogenic processing plant
in Ward County in West Texas owned by Ranch Joint Venture.

 
(b) Section 1.01 of the Credit Agreement shall be further amended as follows:
 
(i)  
The definition of “Consolidated EBITDA” appearing therein shall be amended by
(x) adding the phrase “(other than the LDH Projects and the Ranch Joint Venture
Project)” after the phrase “with respect to any Material Projects” in the second
proviso of the second paragraph thereof and (y) deleting the phrase “15%” in the
third paragraph thereof and replacing it with the phrase “20%”.

 
(ii)  
The definition of “LDH Joint Venture” appearing therein shall be amended and
restated in its entirety as follows:

 
“LDH Joint Venture” shall mean Lone Star NGL LLC (formerly known as ETP-Regency
Midstream Holdings, LLC), a Delaware limited liability company.  The LDH Joint
Venture shall, except as expressly set forth herein, be treated for all purposes
as a “Joint Venture” hereunder.
 
(iii)  
The definition of “Material Project” appearing therein shall be amended and
restated in its entirety as follows:

 
“Material Project” shall mean (i) any capital expansion project (other than the
Haynesville Project and Material RIGS Projects) undertaken by the Borrower or
any Guarantor, the capital expenditures (determined in accordance with GAAP)
attributable to which exceed $10.0 million, (ii) the LDH Projects and (iii) the
Ranch Joint Venture Project.
 
SECTION 2. Conditions Precedent.  The effectiveness of this Amendment is subject
to the following conditions:
 
(a) The Administrative Agent shall have received signature pages for this
Amendment from Borrower and the Required Lenders;
 
(b) the Administrative Agent shall have received from Borrower a certificate,
executed by the secretary of Borrower (or such other officer as may be
acceptable to the Administrative Agent) in form and substance satisfactory to
the Administrative Agent, attaching a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors (or similar body) of Borrower (or a duly authorized committee thereof)
authorizing the execution, delivery and performance of this Amendment and the
related transactions; and
 
(c) Borrower shall have paid all amounts owed pursuant to Section 7 hereof.
 
SECTION 3. Representations and Warranties.  Borrower represents and warrants to
the Administrative Agent and each of the Lenders that:
 
(a) This Amendment is within Borrower’s organizational powers and has been duly
authorized by all necessary organizational action on the part of Borrower.  This
Amendment has been duly executed and delivered by Borrower and constitutes, a
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.  This Amendment will not violate any Requirement of Law in
any material respect, will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect.
 
(b) After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement or in any Loan Document are
true and correct in all material respects (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects as of a
specified date).
 
(c) After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.
 
SECTION 4. Credit Agreement.  Except as specifically provided hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof.  After the date hereof,
any reference to the Credit Agreement in any Loan Document shall mean the Credit
Agreement as modified hereby.  This Amendment shall be a Loan Document for all
purposes.
 
SECTION 5. Applicable Law.  This Amendment shall be construed in accordance with
and governed by the law of the State of New York, without regard to conflicts of
law principles that would require the application of the laws of another
jurisdiction.
 
SECTION 6. Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.  Delivery of an executed signature
page of this Amendment by facsimile or “pdf file” transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 7. Expenses.  Borrower agrees to reimburse the Administrative Agent for
the reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
 
SECTION 8. Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 
[Signature pages to follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 
REGENCY GAS SERVICES LP,

 
 
By:
Regency OLP GP LLC, its general partner

 
 
 
By:
 /s/ Thomas E. Long  

 
 
 
Name:
Thomas E. Long

 
 
 
Title:
Vice President

 

Regency — Amendment No. 4
 
 
 
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, N.A. (as successor to Wachovia Bank, National Association),

 
 
as Administrative Agent, Collateral Agent and a Lender

 
 
 
By:
 /s/ Larry Robinson        

 
 
 
Name: Larry Robinson

 
 
 
Title: Director

 

Regency — Amendment No. 4
 
 
 
 

--------------------------------------------------------------------------------

 

 
______________________________________, as a Lender

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 





Regency — Amendment No. 4
 
 
 
 

--------------------------------------------------------------------------------

 
